PER CURIAM.
The question for decision is whether, -under the agreed statement of facts, a ■common law artisan’s lien, here the lien of an automobile mechanic, takes precedence ■over a previously filed chattel mortgage. 'The Springfield Court of Appeals held that the chattel mortgage on an automobile was ■subordinate to the common law artisan’s lien, Gale & Co. v. Hooper, 323 S.W.2d 824, but, because of the general interest and importance of the question involved, the cause was transferred to this court. Const.Mo., Art. S, Sec. 10, V.A.M.S. The ■decision of the court of appeals has been re-examined and in the agreed but precisely limited circumstances this court approves of its underlying policy. The conflicting views of other jurisdictions, together with their reasons (annotations 36 A.L.R.2d 198; 36 A.L.R.2d 229), are noted in the opinion, all the pertinent cases and authorities were thoughtfully analyzed recently (Mack Motor Truck Corp. v. Wolfe, Mo.App., 303 S.W.2d 697), and it would serve no useful purpose for this court to repeat or paraphrase what has been said in those and the cited opinions; therefore, the judgment is affirmed. In addition to these two opinions see McCluskey v. De Long, 239 Mo.App. 1026, 198 S.W.2d 673; Bostic v. Workman, 224 Mo.App. 645, 31 S.W.2d 218; Kirtley v. Morris, 43 Mo.App. 144, and compare Hampton v. Seible, 58 Mo.App. 181; But-terworth v. Soltz, 199 Mo.App. 507, 204 S.W. 50 and the cases in which the artisan does not have a common law lien. Stone v. Kelley & Son, 59 Mo.App. 214; Lazarus v. Moran, 64 Mo.App. 239; Birmingham v. Carr, 196 Mo.App. 411, 197 S.W. 711; United Iron Works Co. v. Sleepy-Hollow Mining & Development Co., 198 Mo.App. 562, 198 S.W. 443.